Supreme Count
OF
NEVADA

(0) 167A <i

   

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

MEI-GSR HOLDINGS, LLC, A NEVADA
LIMITED LIABILITY COMPANY;
GRAND SIERRA RESORT UNIT
OWNERS' ASSOCIATION, A NEVADA
NON-PROFIT CORPORATION; GAGE
VILLAGE COMMERICAL
DEVELOPMENT, LLC, A NEVADA
LIMITED LIABILITY COMPANY; AND
AM-GSR HOLDINGS, LLC, ANEVADA
LIMITED LIABILITY COMPANY,

Appellants,

vs.

ALBERT THOMAS, INDIVIDUALLY;
JANE DUNLAP, INDIVIDUALLY;
JOHN DUNLAP, INDIVIDUALLY;
BARRY HAY, INDIVIDUALLY; MARIE-
ANNE ALEXANDER, AS TRUSTEE OF
THE MARIE-ANNE ALEXANDER
LIVING TRUST; MELISSA
VAGUJHELYI; GEORGE
VAGUJHELYI, AS TRUSTEES OF THE
GEORGE VAGUJHELYI AND MELISSA
VAGUJHELYI 2001 FAMILY TRUST
AGREEMENT U/T/A APRIL 138, 2001;
D'ARCY NUNN, INDIVIDUALLY;
HENRY NUNN, INDIVIDUALLY;
MADELYN VAN DER BOKKE,
INDIVIDUALLY; LEE VAN DER
BOKKE, INDIVIDUALLY; DONALD
SCHREIFELS, INDIVIDUALLY;
ROBERT R. PEDERSON,
INDIVIDUALLY AND AS TRUSTEE OF
THE PEDERSON 1990 TRUST; LOU
ANN PEDERSON, INDIVIDUALLY
AND AS TRUSTEE OF THE
PEDERSON 1990 TRUST; LORI
ORDOVER, INDIVIDUALLY; WILLIAM
A. HENDERSON, INDIVIDUALLY;

 

No. 84143

FILED

APR 18 2022

 

ELIZABETH A, PROWN

CLERK GF SUPREME COURT
BY .
DEPUTY CLERK

ar nnn

 
CHRISTINE E. HENDERSON,
INDIVIDUALLY; LOREN D. PARKER,
INDIVIDUALLY; SUZANNE C.
PARKER, INDIVIDUALLY; MICHAEL
IZADY, INDIVIDUALLY; STEVEN
TAKAKI, AS TRUSTEE OF THE
STEVEN W. TAKAKI & FRANCES S.
LEE REVOCABLE TRUSTEE
AGREEMENT, UTD JANUARY 11,
2000; FARAD TORABKHAN,
INDIVIDUALLY; SAHAR TAVAKOL,
INDIVIDUALLY; M&Y HOLDINGS,
LLC; JL&YL HOLDINGS, LLC: SANDI
RAINES, INDIVIDUALLY; R.
RAGHURAM, AS TRUSTEE OF THE
RAJ AND USHA RAGHURAM LIVING
TRUST DATED APRIL 25, 2001; USHA
RAGHURAM, AS TRUSTEE OF THE
RAJ AND USHA RAGHURAM LIVING
TRUST DATED APRIL 25, 2001; LORI
K. TOKUTOMI, INDIVIDUALLY;
GARRET TOM, AS TRUSTEE OF THE
GARRET AND ANITA TOM TRUST,
DATED 5/14/2006; ANITA TOM, AS
TRUSTEE OF THE GARRET AND
ANITA TOM TRUST, DATED 5/14/2006;
RAMON FADRILAN, INDIVIDUALLY;
FAYE FADRILAN, INDIVIDUALLY;
PETER K. LEE; MONICA L. LEE, AS
TRUSTEES OF THE LEE FAMILY 2002
REVOCABLE TRUST; DOMINIC YIN,
INDIVIDUALLY; ELIAS SHAMIEH,
INDIVIDUALLY; JEFFREY QUINN,
INDIVIDUALLY; BARBARA ROSE
QUINN, INDIVIDUALLY; KENNETH
RICHE, INDIVIDUALLY; MAXINE
RICHE, INDIVIDUALLY; NORMAN
CHANDLER, INDIVIDUALLY;
BENTON WAN, INDIVIDUALLY;
TIMOTHY D. KAPLAN,

Sunneue Count INDIVIDUALLY; SILKSCAPE INC.;

OF
NEVADA

(0) 167A <<Go

 

 

 

 
Supreme Court
OF
NEVADA

(0) 19474 <Rae

 

PETER CHENG, INDIVIDUALLY;
ELISA CHENG, INDIVIDUALLY; GREG
A. CAMERON, INDIVIDUALLY; TMI |
PROPERTY GROUP, LLC; RICHARD
LUTZ, INDIVIDUALLY; SANDRA
LUTZ, INDIVIDUALLY; MARY A.
KOSSICK, INDIVIDUALLY; MELVIN
H. CHEAH, INDIVIDUALLY; DI SHEN,
INDIVIDUALLY; NADINE'S REAL
ESTATE INVESTMENTS, LLC; AJIT
GUPTA, INDIVIDUALLY; SEEMA
GUPTA, INDIVIDUALLY; FREDRICK
FISH, INDIVIDUALLY; LISA FISH,
INDIVIDUALLY; ROBERT A.
WILLIAMS, INDIVIDUALLY;
JACQUELIN PHAM, AS MANAGER OF
CONDOTEL 1906, LLC; MAY ANNE
HOM, AS TRUSTEE OF THE MAY
ANNE HOM TRUST; MICHAEL
HURLEY, INDIVIDUALLY; DUANE
WINDHORST, TRUSTEE OF DUANE
WINDHORST TRUST U/A DTD.
01/15/2003 AND MARILYN
WINDHORST TRUST U/A DTD.
01/015/2003; MARILYN WINDHORST,
AS TRUSTEE OF DUANE
WINDHORST TRUST U/A DTD.
01/15/2003 AND MARILYN L.
WINDHORST TRUST U/A
DTD.01/15/2003; VINOD BHAN,
INDIVIDUALLY; ANNE BHAN,
INDIVIDUALLY; GUY P. BROWNE,
INDIVIDUALLY; GARTH A.
WILLIAMS, INDIVIDUALLY; PAMELA
Y. ARATANI, INDIVIDUALLY;
DARLEEN LINDGREN,
INDIVIDUALLY; LAVERNE ROBERTS,
INDIVIDUALLY; DOUG MECHAM,
INDIVIDUALLY; CHRISINE MECHAM,
INDIVIDUALLY; KWANG SOON SON,
INDIVIDUALLY; SOO YEU MOON,

 

 

 

 
INDIVIDUALLY; JOHNSON
AKINDODUNSE, INDIVIDUALLY;
IRENE WEISS, AS TRUSTEE OF THE
WEISS FAMILY TRUST; PRAVESH
CHOPRA, INDIVIDUALLY; TERRY
POPE, INDIVIDUALLY; NANCY POPE,
INDIVIDUALLY; JAMES TAYLOR,
INDIVIDUALLY; RYAN TAYLOR,
INDIVIDUALLY; KI NAM CHOI,
INDIVIDUALLY; YOUNG JA CHOI,
INDIVIDUALLY; SANG DAE SOHN,
INDIVIDUALLY; KUK HYUN
(CONNIE) YOO, INDIVIDUALLY;
SANG SOON (MIKE) YOO,
INDIVIDUALLY; BRETT MENMUIR,
AS MANAGER OF CARRERA
PROPERTIES, LLC; WILLIAM MINER,
JR., INDIVIDUALLY; CHANH
TRUONG, INDIVIDUALLY;
ELIZABETH ANDERS MECUA,
INDIVIDUALLY; SHEPHERD
MOUNTAIN, LLC; ROBERT
BRUNNER, INDIVIDUALLY; AMY
BRUNNER, INDIVIDUALLY; JEFF
RIOPELLE, AS TRUSTEE OF THE
RIOPELLE FAMILY TRUST; PATRICIA
M. MOLL, INDIVIDUALLY; AND
DANIEL MOLL, INDIVIDUALLY,
Respondents.

 

 

ORDER DISMISSING APPEAL

This is an appeal from a series of orders granting motions for
instructions to the appointed receiver and various interlocutory orders.
Second Judicial District Court, Washoe County; Nancy M. Saitta, Judge.

Because it appeared that the notice of appeal was prematurely
filed, after the timely filing of tolling motions and before the resolution of

those motions, this court entered an order directing appellants to show
Supreme Court
OF
NeEvaDA

 

(0) 19474 «GB

 

 
cause why the appeal should not be dismissed for lack of jurisdiction.
Appellants have filed a motion for an extension of time of 60 days to respond
to the order to show cause. Appellants concede the notice of appeal was
prematurely filed for the reasons this court observed but ask this court for
the extension to permit the district court to consider its jurisdiction over the
pending motions and to revolve those motions. The motion is denied.

The rules of appellate procedure do not anticipate that parties
should file a premature notice of appeal or that a premature notice of appeal
should linger indefinitely on this court's docket while the parties and the
district court continue to resolve outstanding motions. NRAP 4(a)(6). This
court lacks jurisdiction. Appellants may file an appeal from a final

appealable order. This court
ORDERS this appeal DISMISSED.

pAge lech, , dé.

Hardesty

   
  

ant —_—o
Herndon

 

cc: Chief Judge, The Second Judicial District Court
Hon. Nancy M. Saitta, Senior Justice
Lewis Roca Rothgerber Christie LLP/Las Vegas
Meruelo Group LLC
Robertson, Johnson, Miller & Williamson
Lemons, Grundy & Eisenberg

Supreme Count Washoe District Court Clerk

OF
NEVADA

 

 

(0) 16474 <B>